Braley, J.
The return of the respondents, who acted as county commissioners in the proceedings which the petitioner desires to have quashed, is conclusive as to their findings of fact, and only erroneous rulings of law can be reviewed and corrected. Farmington River Water Power Co. v. County Commissioners, 112 Mass. 206. Ward v. Aldermen of Newton, 181 Mass. 432. The St. of 1902, c. 544, § 27, has not abrogated this rule but only provides, that the court instead of being limited to an order of affirmance or reversal may direct such judgment or decree to be entered by the commissioners as law and justice may require. Weston v. Railroad Commissioners, 205 Mass. 94. Leahy v. Street Commissioners, 209 Mass. 316, 317.
The petitioner does not contend that the corporation known as the Providence and Worcester Railroad Company has been dissolved or its corporate powers diminished, and it is immaterial whether the lease of its railroad to another railroad company is valid or invalid. The company had not parted with its ownership, and if land for additional tracks became necessary, but could not be purchased from the owner, it could proceed under the provisions of the St. of 1906, c. 463, Part II, § 78, which read as follows: “If a railroad corporation, for the purpose of making or securing its railroad or for depot or station purposes, requires land or materials outside the limits of the route fixed, or requires additional land for one or more new tracks adjacent to other land occupied by such corporation by a track or tracks already in use, and is unable to obtain it by agreement with the owner ” the county commissioners upon application, and after notice to the owner, may prescribe the limits within which it may be taken without his permission by right of eminent domain under § 83. The petition of the company having contained the essential allegations required *20by the statute, and the respondents having found the allegations to be true, no occasion is shown for any modification of their order or decree.
_ Exceptions overruled.